DETAILED ACTION
1.          Claims 1-26 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.          The information disclosure statements (IDS) submitted on 1/09/2019, 1/13/2020, and 9/03/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
4.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.           Claims 3, 6, 14 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 3 recites “detecting cores of the first class and cores of the second class prior”. It is unclear how the term “prior” should be incorporated with the step of “detecting”.
     b) Claims 6, 14, and 23 recite “…the packet processing thread reads one or more data packets from the interface queue assigned to the packet processing thread’s core.” There is insufficient antecedent basis for “the packet processing thread’s core” within the claim.
     c) Claim 18 recites “one or more cores”. It is unclear what is meant by the term(s) in context of the claim.
     d) Claims 19-26, dependent upon claim 18, do not satisfy the deficiencies of the rejected base claim and are rejected.
7.          Claims 18, 20-22, and 24-26 recite the term “monitor” and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. With reference to [0017] and [0070], the originally-filed disclosure describes the monitor as software or circuitry (but not both), and the medium includes logic flow for/of the monitor, respectively, and does not clearly describe a corresponding structure or clearly 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 101
8.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.          Claims 10-17 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. (See MPEP 2I06.IV.B.1(a)). Computer-readable instructions stored in data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at l36 l , 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism do not define any structural and functional interrelationships between the computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and other claimed aspects of the invention, which permit the computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism's functionality to be realized. Although the originally-filed disclosure at [0070] discloses types of “tangible” machine-readable mediums, the language of the claim does not 

Claim Rejections - 35 USC § 102
10.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.        Claims 1, 3, 4, 10-12, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2019/0114206 A1 to Murugesan et al. (hereinafter “Murugesan”).
            Regarding Claim 1, Murugesan discloses a method comprising:
     monitoring a data packet transfer rate at an interface queue (Murugesan: [0019-0020] and [0024-0026] – corresponds to monitoring key performance indicators, including CPU utilization, latency, and packet drops associated with work items that operate on a queue of packets. See also [0029].); and
     based at least in part on a comparison of the data packet transfer rate to a threshold (Murugesan: [0019], [0023], and [0029] – monitoring by the scheduler of key performance indicators against one or more thresholds.), assigning the interface queue from a core of a first class to a core of a second class, or assigning the interface queue from a core of the second class to a core of the first class (Corresponds to dynamic bonding of work items with one or more cores, particular to either scaling up or scaling down adjustment at the cores, as described by Murugesan at [0021-0022] and [0026].).
            Regarding Claim 3, Murugesan discloses the method of claim 1, comprising detecting cores of the first class and cores of the second class prior (Murugesan: [0022] – detecting the cores prior to dynamic bonding is required as suggested based on identifying the type of core.).
            Regarding Claim 4, Murugesan discloses the method of claim 1, comprising assigning a packet processing thread to a core (Corresponds to dynamic bonding of work items (threads) with one or more cores as described by Murugesan at [0021-0022] and [0026].). 

            Claims 10-12, directed to a tangible medium (article of manufacture) embodiment of claims 1, 3, and 4, recite similar features as claims 1, 3, and 4, respectively, and are therefore rejected upon the same grounds as claims 1, 3, and 4. Please see above rejections of claims 1, 3, and 4. Murugesan further discloses the medium in at least [0007].  
Claims 18, 20, and 21, directed to an apparatus (system) embodiment of claims 1, 3, and 4, recite similar features as claims 1, 3, and 4, respectively, and are therefore rejected upon the same grounds as claims 1, 3, and 4. Please see above rejections of claims 1, 3, and 4. Murugesan further discloses the system comprising at least one or more cores (Murugesan: Figure 2) and a monitor (Murugesan: [0020] – scheduler).         

Claim Rejections - 35 USC § 103
13.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

16.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.        Claims 2, 5, 6, 13, 14, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Murugesan in view of United States Patent Application Publication 2016/0306416 A1 to Browne et al. (hereinafter “Browne”).
            Regarding Claim 2, Murugesan discloses the method of claim 1, but does not expressly disclose wherein the first class comprises cores of a first clock frequency, the second class comprises cores of a second clock frequency, the first clock frequency higher than the second clock frequency.
            However, this concept cannot be considered new or novel in the presence of Browne. Browne is also concerned with multi-core processing of data packets (Browne: [0012-0013]). Browne describes “classes” of a multi-core processor as a power state, wherein a first class comprises cores of a first clock frequency (Browne: [0011] – corresponds to one or more cores in an active power state, or higher clock frequency.), a second class comprises cores of a second clock frequency (Browne: [0011] – the first clock frequency higher than the second clock frequency (Browne: [0011] – the reduced power state has a lower clock frequency than clock frequency of the active power state.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Murugesan in view of Browne to assign the cores to have clock frequencies for the reasons of avoiding random distribution of data packets, which may lead to power inefficiencies (Browne: [0013]).
            Regarding Claim 5, Murugesan discloses the method of claim 4, but does not expressly disclose assigning a core to the interface queue.
            However, Browne discloses assigning a core to the interface queue (Browne: [0045-0046] with Figure 4 – corresponds to a network interface card (NIC) having one or more queue bundles linked to one or more cores. See also [0052-0053].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Murugesan in view of Browne to assign the cores to interface queues for the reasons of avoiding random distribution of data packets, which may lead to power inefficiencies. (Browne: [0013]).
            Regarding Claim 6, the combination of Murugesan and Browne discloses the method of claim 5, wherein Browne further discloses the packet processing thread reads one or more data packets from the interface queue assigned to the packet processing thread’s core (Browne: [0014-0015] and [0024-0026] – corresponds to receiving input at NIC to read to packet distribution logic. See also Figure 4.).

            Claims 13 and 14, dependent upon claim 12 (and base claim 10), recites similar features as claims 5 and 6, respectively, and are therefore rejected upon the same grounds as claims 5 and 6. Please see above rejection of claims 5 and 6.
            Claims 19, 22, and 23, dependent upon base claim 18, recite similar features as claims 2, 5, and 6, respectively, and are therefore rejected upon the same grounds as claims 2, 5, and 6. Please see above rejection of claims 2, 5, and 6.

18.         Claims 7, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Murugesan in view of United States Patent Application Publication 2006/0056406 A1 to Bouchard et al. (hereinafter “Bouchard”).
            Regarding Claim 7, Murugesan discloses the method of claim 1, but does not expressly disclose initializing a bitmask for a core, each bitmask comprising one or more bits, a number of bits in the bitmask being equal to a number of interface queues, a bit being associated with an interface queue.
            However, Bouchard discloses initializing a bitmask for a core (Bouchard: [0087] – corresponds to a bitmask for an input queue.), each bitmask comprising one or more bits (Bouchard: [0087] – each bitmask comprises 8 bits.), a number of bits in the bitmask being equal to a number of interface queues (Bouchard: [0087] – 8-bit bitmask corresponds to 8 input queue.), a bit being associated with an interface queue (Bouchard: [0087] – 8-bit bitmask corresponds to 8 input queue.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Murugesan in view of Bouchard to include bitmasks for the reasons of maintaining quality of service while processing packet work at wire speed (Bouchard: [0004]).
            Claim 15, dependent upon base claim 10, recites similar features as claim 7 and is therefore rejected upon the same grounds as claim 7. Please see above rejection of claim 7.
            Claim 24, dependent upon base claim 18, recites similar features as claim 7 and is therefore rejected upon the same grounds as claim 7. Please see above rejection of claim 7.

Allowable Subject Matter
19.         Claims 8, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20.         Claims 17, 25, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
22.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

23.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0210532 A1 to Zhang et al. at [0026-0027] and [0048];
US PGPub 2016/0239074 A1 to Lee et al. at [0025-0027], [0030-0035], [0051], [0073], [0075], [0141];
US PGPub 2014/0025857 A1 to Lippett at [0011], [0068], [0088], [0115], [0175];
US PGPub 2004/0218617 A1 to Sagfors at [0013], [0050-0052], [0062-0069], [0112].
  

	  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474